DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 09/16/21. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,296. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of  U.S. Patent No. 11,146,296, as follows:
Present application
US11,146,296,
1. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: receiving a request to read data from the memory device; in response to receiving the request, performing an iterative error correction process on the data, wherein at least one iteration after a first iteration in the error correction process uses a criterion that is based at least partially on a previous iteration or partial iteration, and wherein performing the iterative error correction process comprises flipping any bits in the data having an associated number of unsatisfied parity check equations that satisfies a threshold criterion associated with the previous iteration.











2. The system of claim 1, wherein the processing device to perform further operations comprising: reading a sense word associated with the data from the memory device; executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results; determining a syndrome for the sense word using the plurality of parity check equation results; and determining whether the syndrome for the sense word satisfies a codeword criterion. 3. The system of claim 2, wherein the processing device to perform further operations comprising: responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to a requestor as the requested data. 

4. The system of claim 2, wherein the processing device to perform further operations comprising: responsive to the syndrome for the sense word not satisfying the codeword criterion, performing the iterative error correction process. 

5. The system of claim 2, wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of `1` in a corresponding subset of the sense word is even or odd. 



6. The system of claim 2, wherein determining the syndrome for the sense word comprises logically combining the plurality of parity check equation results, and wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state. 7. The system of claim 1, wherein performing the iterative error correction process comprises: determining the number of unsatisfied parity check equations associated with each bit of the data; determining a maximum number of unsatisfied parity check equations associated with the one bit of the data; determining whether a current iteration of the error correction process is the first iteration; and responsive to the current iteration being the first iteration, flipping any bits in the data having number of unsatisfied parity check equations that satisfies an energy threshold condition. 8. The system of claim 7, wherein performing the iterative error correction process further comprises: responsive to the current iteration not being the first iteration, flipping the bits in the data having the associated number of unsatisfied parity check equations that is greater than or equal to the maximum number of unsatisfied parity check equations associated with the one bit of the data from the previous iteration. 9. The system of claim 1, wherein the processing device to perform further operations comprising: determining whether a number of iterations performed in the iterative error correction process satisfies an iteration criterion; and in response to the number of iterations performed not satisfying the iteration criterion, ending the error correction process. 10. A method comprising: receiving a request to read data from a memory device; in response to receiving the request, performing an iterative error correction process on the data, wherein at least one iteration after a first iteration in the error correction process uses a criterion that is based at least partially on a previous iteration or partial iteration, and wherein performing the iterative error correction process comprises flipping any bits in the data having an associated number of unsatisfied parity check equations that satisfies a threshold criterion associated with the previous iteration. 11. The method of claim 10, further comprising: reading a sense word associated with the data from the memory device; executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results; determining a syndrome for the sense word using the plurality of parity check equation results; and determining whether the syndrome for the sense word satisfies a codeword criterion. 12. The method of claim 11, further comprising: responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to a requestor as the requested data. 13. The method of claim 11, further comprising: responsive to the syndrome for the sense word not satisfying the codeword criterion, performing the iterative error correction process. 14. The method of claim 11, wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of `1` in a corresponding subset of the sense word is even or odd. 15. The method of claim 11, wherein determining the syndrome for the sense word comprises logically combining the plurality of parity check equation results, and wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state. 16. The method of claim 10, wherein performing the iterative error correction process comprises: determining the number of unsatisfied parity check equations associated with each bit of the data; determining a maximum number of unsatisfied parity check equations associated with the one bit of the data; determining whether a current iteration of the error correction process is the first iteration; and responsive to the current iteration being the first iteration, flipping any bits in the data having number of unsatisfied parity check equations that satisfies an energy threshold condition. 17. The method of claim 16, wherein performing the iterative error correction process further comprises: responsive to the current iteration not being the first iteration, flipping the bits in the data having the associated number of unsatisfied parity check equations that is greater than or equal to the maximum number of unsatisfied parity check equations associated with the one bit of the data from the previous iteration. 18. The method of claim 10, further comprising: determining whether a number of iterations performed in the iterative error correction process satisfies an iteration criterion; and in response to the number of iterations performed not satisfying the iteration criterion, ending the error correction process. 19. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: receiving a request to read data from a memory device; in response to receiving the request, performing an iterative error correction process on the data, wherein at least one iteration after a first iteration in the error correction process uses a criterion that is based at least partially on a previous iteration or partial iteration, and wherein performing the iterative error correction process comprises flipping any bits in the data having an associated number of unsatisfied parity check equations that satisfies a threshold criterion associated with the previous iteration. 20. The non-transitory computer-readable storage medium of claim 19, wherein performing the iterative error correction process comprises: determining the number of unsatisfied parity check equations associated with each bit of the data; determining a maximum number of unsatisfied parity check equations associated with the one bit of the data; determining whether a current iteration of the error correction process is the first iteration; and responsive to the current iteration not being the first iteration, flipping the bits in the data having the associated number of unsatisfied parity check equations that is greater than or equal to the maximum number of unsatisfied parity check equations associated with the one bit of the data from the previous iteration.
1. A system comprising: a memory device; and a processing device, operatively coupled with the memory device, to perform operations comprising: reading a sense word from the memory device; executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results; determining a syndrome for the sense word using the plurality of parity check equation results; determining whether the syndrome for the sense word satisfies a codeword criterion; and responsive to the syndrome for the sense word not satisfying the codeword criterion, performing an iterative low density parity check (LDPC) correction process, wherein at least one iteration after a first iteration in the LDPC correction process uses a criterion that is based at least partially on a previous iteration or partial iteration, and wherein performing the iterative LDPC correction process comprises flipping any bits in the sense word having an associated energy level that is greater than or equal to a maximum energy level associated with any one bit of the sense word from the previous iteration.
2. The system of claim 1, wherein the processing device to perform further operations comprising: receiving, from a requestor, a request to read data from the memory device, wherein the sense word is associated with the data; and responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to the requestor as the requested data.


3. The system of claim 1, wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of ‘1’ in a corresponding subset of the sense word is even or odd.
4. The system of claim 1, wherein determining the syndrome for the sense word comprises logically combining the plurality of parity check equation results, and wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state.
5. The system of claim 1, wherein performing the iterative LDPC correction process comprises: determining the energy level associated with each bit of the sense word; determining the maximum energy level associated with the one bit of the sense word; determining whether a current iteration of the LDPC correction process is the first iteration; and responsive to the current iteration being the first iteration, flipping any bits in the sense word having an energy level that satisfies an energy threshold condition.
6. The system of claim 5, wherein performing the iterative LDPC correction process further comprises: responsive to the current iteration not being the first iteration, flipping the bits in the sense word having the associated energy level that is greater than or equal to the maximum energy level associated with the one bit of the sense word from the previous iteration.
7. The system of claim 5, wherein the energy level associated with a given bit of the sense word represents a number of parity check equation results that are in an unsatisfied state for the bit plus the XOR of a current value of the bit with an original value of the bit.





8. The system of claim 1, wherein the processing device to perform further operations comprising: determining whether a number of iterations performed in the iterative LDPC correction process satisfies an iteration criterion; in response to the number of iterations performed satisfying the iteration criterion, continuing the LDPC correction process; and in response to the number of iterations performed not satisfying the iteration criterion, ending the LDPC correction process.
9. A method comprising: reading a sense word; executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results; determining a syndrome for the sense word using the plurality of parity check equation results; determining whether the syndrome for the sense word satisfies a codeword criterion; and responsive to the syndrome for the sense word not satisfying the codeword criterion, performing an iterative low density parity check (LDPC) correction process, wherein at least one iteration after a first iteration in the LDPC correction process uses a criterion based at least partially on a previous iteration or partial iteration, and wherein performing the iterative LDPC correction process comprises flipping any bits in the sense word having an associated energy level that is greater than or equal to a maximum energy level associated with any one bit of the sense word from the previous iteration.
10. The method of claim 9, further comprising: receiving, from a requestor, a request to read data, wherein the sense word is associated with the data; and responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to the requestor as the requested data.
11. The method of claim 9, wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of ‘1’ in a corresponding subset of the sense word is even or odd.
12. The method of claim 9, wherein determining the syndrome for the sense word comprises logically combining the plurality of parity check equation results, and wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state.
13. The method of claim 9, wherein performing the iterative LDPC correction process comprises: determining the energy level associated with each bit of the sense word; determining the maximum energy level associated with the one bit of the sense word; determining whether a current iteration of the LDPC correction process is the first iteration; and responsive to the current iteration being the first iteration, flipping any bits in the sense word having an energy level that satisfies an energy threshold condition.
14. The method of claim 13, wherein performing the iterative LDPC correction process further comprises: responsive to the current iteration not being the first iteration, flipping the bits in the sense word having the associated energy level that is greater than or equal to the maximum energy level associated with the one bit of the sense word from the previous iteration.
15. The method of claim 13, wherein the energy level associated with a given bit of the sense word represents a number of parity check equation results that are in an unsatisfied state for the bit plus the XOR of a current value of the bit with an original value of the bit.
16. The method of claim 9, further comprising: determining whether a number of iterations performed in the iterative LDPC correction process satisfies an iteration criterion; in response to the number of iterations performed satisfying the iteration criterion, continuing the LDPC correction process; and in response to the number of iterations performed not satisfying the iteration criterion, ending the LDPC correction process.
17. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: reading a sense word from a memory device; executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results; determining whether the plurality of parity check equation results indicates an error in the sense word; and responsive to the parity check equation results indicating an error in the sense word: performing a first iteration of an error correction process; and performing one or more subsequent iterations of the error correction process, wherein the one or more subsequent iterations comprise flipping any bits in the sense word having a number of parity check equation results that are in an unsatisfied state equal to a maximum number of parity check equation results that are in the unsatisfied state for any one bit of the sense word from a previous iteration or partial iteration.
18. The non-transitory computer-readable storage medium of claim 17, wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of ‘1’ in a corresponding subset of the sense word is even or odd.
19. The non-transitory computer-readable storage medium of claim 17, wherein determining whether the plurality of parity check equation results indicates an error in the sense word comprises determining whether all of the plurality of parity check equation results are in a satisfied state.
20. The non-transitory computer-readable storage medium of claim 17, wherein performing the first iteration of the error correction process comprises: determining a number of parity check equation results that are in an unsatisfied state for each bit of the sense word; determining a maximum number of parity check equation results that are in the unsatisfied state for any one bit of the sense word; and flipping any bit in the sense word having a number of parity check equation results that are in the unsatisfied state that satisfies an energy threshold condition.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-13,  and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al (US2019/0238158 A1).
Claim 1: Bhatia et al disclose a system comprising: a memory device (e.g. item 120, fig. 1); and a processing device (e.g. item 110, fig. 1), operatively coupled with the memory device, to perform operations comprising: receiving a request to read data from the memory device (e.g. [0039]); in response to receiving the request, performing an iterative error correction process on the data (e.g. steps 510-590, fig. 5), wherein at least one iteration after a first iteration in the error correction process uses a criterion (e.g. intrinsic information in buffer 312, fig. 3) that is based at least partially on a previous iteration or partial iteration (e.g. [0029]-[0030]), and wherein performing the iterative error correction process comprises flipping any bits in the data having an associated number of unsatisfied parity check equations that satisfies a threshold criterion associated with the previous iteration (e.g. [0030], [0040]-[0047]).

As per claims 10 and 19, the claimed features are rejected similarly to claim 1 above.

Claim 2: Bhatia et al disclose the system of claim 1, wherein the processing device to perform further operations comprising: reading a sense word associated with the data from the memory device (e.g. [0039]); executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results (e.g. [0033]-[0034]); determining a syndrome for the sense word using the plurality of parity check equation results (e.g. [0035]); and determining whether the syndrome for the sense word satisfies a codeword criterion (e.g. [0035], [0053-[0056], [0059]-[0060]).

As per claim 11, the claimed features are rejected similarly to claim 2 above.

Claim 3: Bhatia et al disclose the system of claim 2, wherein the processing device to perform further operations comprising: responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to a requestor as the requested data (e.g. the corrected data is sent to the source of the read request – [0031]). 

As per claim 12, the claimed features are rejected similarly to claim 3 above.
Claim 4: Bhatia et al disclose the system of claim 2, wherein the processing device to perform further operations comprising: responsive to the syndrome for the sense word not satisfying the codeword criterion, performing the iterative error correction process (e.g. steps 745-760, fig. 7). 

As per claim 13, the claimed features are rejected similarly to claim 4 above.

Claim 6: Bhatia et al disclose the system of claim 2, wherein determining the syndrome for the sense word comprises logically combining the plurality of parity check equation results, and wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state. (e.g. [0035], [0053-[0056], [0059]-[0060]).

As per claim 15, the claimed features are rejected similarly to claim 6 above.
Claim 7: Bhatia et al disclose the system of claim 1, wherein performing the iterative error correction process comprises: determining the number of unsatisfied parity check equations associated with each bit of the data (e.g. step 520, fig. 5 & fig. 7); determining a maximum number of unsatisfied parity check equations associated with the one bit of the data (e.g. step 530 & fig. 7 ); determining whether a current iteration of the error correction process is the first iteration (e.g. step 580 & fig. 7); and responsive to the current iteration being the first iteration, flipping any bits in the data having number of unsatisfied parity check equations that satisfies an energy threshold condition (e.g. step 570 & fig. 7). 

As per claim 16, the claimed features are rejected similarly to claim 7 above.

As per claim 20, the claimed features are rejected similarly to claim 7 above.

Claim 8: Bhatia et al disclose the system of claim 7, wherein performing the iterative error correction process further comprises: responsive to the current iteration not being the first iteration (e.g. max. iterations not reached), flipping the bits in the data having the associated number of unsatisfied parity check equations that is greater than or equal to the maximum number of unsatisfied parity check equations associated with the one bit of the data from the previous iteration (e.g. ste. 750, fig. 7). 

As per claim 17, the claimed features are rejected similarly to claim 8 above.

Claim 9: Bhatia et al disclose the system of claim 1, wherein the processing device to perform further operations comprising: determining whether a number of iterations performed in the iterative error correction process satisfies an iteration criterion (e.g. step 580, fig. 5); and in response to the number of iterations performed not satisfying the iteration criterion, ending the error correction process (e.g. step 590).

As per claim 18, the claimed features are rejected similarly to claim 9 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al as applied to claim 2 above, and further in view of Fainzilber et al (US2014/0281785 A1).Claim 5: Bhatia et al teach the system of claim 2, wherein each of the plurality of parity check equations corresponds to a different subset of the sense word (e.g. [0048]-[0051]) but fail to teach that each of the plurality of parity check equation results indicates whether a number of bits set to a value of `1` in a corresponding subset of the sense word is even or odd. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Fainzilber et al (e.g. [0054]). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the number of “1” or “0” to determine when the parity check equation is satisfied or unsatisfied.

As per claim 14, the claimed features are rejected similarly to claim 5 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/8/2022